Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 1 of 61 PageID 7232



                  IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

CIN-Q AUTOMOBILES, INC., et al., )
                                 )
                                 )
          Plaintiffs,            )
                                 ) Case No. 8:13-cv-01592 AEP
     v.                          )
                                 ) Mag. Judge Anthony E. Porcelli
BUCCANEERS LIMITED               )
PARTNERSHIP,                     )
                                 )
          Defendant.             )

 INTERVENOR CLASS ACTION COMPLAINT OF TECHNOLOGY TRAINING
  ASSOCIATES, INC., LARRY F. SCHWANKE, D.C., d/b/a BACK TO BASICS
FAMILY CHIROPRACTIC, BAREWOOD OUTLET, INC., THOMAS SAVINO d/b/a
     WEBRX PHARMACY PALACE AND RXPALACE, AND MERYMAN
                      ENVIRONMENTAL, INC.

      Technology Training Associates, Inc., Larry F. Schwanke, D.C., d/b/a Back to

Basics Family Chiropractic, Barewood Outlet, Inc., Thomas Savino d/b/a WebRX

Pharmacy Palace and RxPalace, and Meryman Environmental, Inc. (collectively

“Plaintiffs”), bring this action on behalf of themselves and all other persons

similarly situated and, except for those allegations pertaining to Plaintiffs or their

attorneys, which are based upon personal knowledge, alleges the following upon

information and belief against defendant Buccaneers Limited Partnership

(“Defendant”):

                           PRELIMINARY STATEMENT

      1.      Defendant sent advertisements by facsimile in violation of the

Telephone Consumer Protection Act, 47 U.S.C. § 227, and the regulations the

Federal Communications Commission (“FCC”) has prescribed thereunder, 47 C.F.R.
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 2 of 61 PageID 7233



§ 64.1200 (collectively, the “TCPA”).

      2.     Defendant sent Plaintiffs at least two advertisements each by facsimile

and in violation of the TCPA. Group Exhibit A.

      3.     These faxes also converted Plaintiffs’ property and invaded Plaintiffs’

privacy.

      4.     Plaintiffs bring this action on behalf of themselves and a class of all

similarly-situated persons, and against Defendant, seeking statutory damages for

each violation of the TCPA, trebling of the statutory damages, injunctive relief,

compensation and attorney fees (under the conversion and invasion of privacy

counts), punitive damages (under the invasion of privacy count), and all other relief

the Court deems appropriate under the circumstances.

      5.     Unsolicited faxes cause damage to their recipients. A junk fax recipient

loses the use of its fax machine, paper, and ink toner. Unsolicited faxes tie up the

telephone lines, prevent fax machines from receiving authorized faxes, prevent their

use for authorized outgoing faxes, cause undue wear and tear on the recipients’ fax

machines, and require additional labor to attempt to discern the source and purpose

of the unsolicited message. Moreover, a junk fax interrupts the recipient’s privacy.

An unsolicited fax wastes the recipient’s valuable time that would have been spent

on something else.

                     PARTIES, JURISDICTION, AND VENUE

      6.     Plaintiff Technology Training Associates, Inc. is a Florida corporation

with its principal place of business in Tampa, Hillsborough County, Florida.




                                         2
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 3 of 61 PageID 7234



      7.     Plaintiff Larry E. Schwanke, D.C. is a Florida resident doing business

as Back To Basics Family Chiropractic with his principal place of business in Ocala,

Marion County, Florida.

      8.     Plaintiff Barewood Outlet, Inc. is a Florida corporation with its

principal place of business in Hillsborough County, Florida.

      9.     Plaintiff Thomas Savino is a Florida resident doing business as WebRX

Pharmacy Palace and RxPalace, with his principal place of business in Sarasota,

Sarasota County, Florida.

      10.    Plaintiff Meryman Environmental, Inc. is a Florida corporation with

its principal place of business in Riverview, Hillsborough County, Florida.

      11.    On information and belief, Defendant is a Foreign Limited Partnership

with its principal place of business in Tampa, Florida.

      12.    The Court has subject matter jurisdiction over Plaintiff’s federal

statutory claim under 28 U.S.C. § 1331 and 47 U.S.C. § 227. The Court has

supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C. § 1367.

      13.    Personal jurisdiction exists over Defendant in Florida because

Defendant has transacted business and committed tortious acts within the State.

      14.    Venue is proper in the Middle District of Florida, Tampa Division

because Defendant committed statutory torts within this District and a significant

portion of the events took place here.

                                         FACTS

      15.    Defendant sent advertisements by facsimile to Plaintiffs and a class of




                                           3
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 4 of 61 PageID 7235



similarly-situated persons through assistance from FaxQom, USA Datalink, DMI

Marketing, 127 High Street, Rocket Messaging, or other intermediaries. Defendant

is directly liable for violating the TCPA.

      16.    In 2009 or 2010, Plaintiffs each were sent at least two of Defendant’s

unsolicited advertisements by facsimile.

      17.    Plaintiffs did not expressly invite or give permission to anyone to send

any of the faxes in Group Exhibit A or any other advertisement from Defendant to

Plaintiffs’ fax machines.

      18.    On information and belief, Defendant sent advertisements by facsimile

to Plaintiffs and thousands of other persons in violation of the TCPA.

      19.    Plaintiffs and the other class members owe no obligation to hide or

protect their fax machines from Defendant. Their fax machines are ready to send

and receive their urgent communications, private communications and business

information, not to receive Defendant’s unlawful advertisements.

                            CLASS ACTION ALLEGATIONS

      20.    Plaintiffs bring this action as a class action on behalf of themselves

and all others similarly situated as members of a class, initially defined as follows:

             All persons who, in 2009 or 2010, received one or more facsimile
             advertisements sent by or on behalf of Buccaneers Limited
             Partnership and offering tickets for Tampa Bay Buccaneer
             games.

      21.    Specifically excluded from the Class are the following Persons:

             (a)    Defendant and its respective parents, subsidiaries, divisions,
                    affiliates, associated entities, business units, predecessors in
                    interest,     successors,    successors    in    interest   and


                                             4
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 5 of 61 PageID 7236



                      representatives and each of their respective immediate
                      family members;

             (b)      Class Counsel; and

             (c)      The judges who have presided over the Litigation and any
                      related cases.

Plaintiffs expressly reserve the right to modify the proposed class definition or

propose subclasses.

      22.    On information and belief, Defendant’s fax advertising campaigns

involved other, substantially-similar advertisements.

      23.    This action is brought and may properly be maintained as a class

action pursuant to Fed. R. Civ. P. 23. This action satisfies Rule 23 (a)’s numerosity,

commonality, typicality, and adequacy requirements. Additionally, prosecution of

Plaintiffs’ claims separately from the putative class’s claims would create a risk of

inconsistent or varying adjudications under Rule 23 (b) (1) (A). Furthermore, the

questions of law or fact that are common in this action predominate over any

individual questions of law or fact making class representation the superior method

to adjudicate this controversy under Rule 23 (b) (3).

      24.    Numerosity/impracticality of joinder. On information and belief, the

class includes more than 39 persons and, thus, is so numerous that individual

joinder of each member is impracticable. The precise number of class members and

their identities are unknown to Plaintiffs, but will be obtained from Defendant’s

records, the records of third parties, or the class members themselves.

      25.    Commonality and predominance. There is a well-defined community of

interest and common questions of law and fact that predominate over any questions


                                           5
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 6 of 61 PageID 7237



affecting only individual members of the class. These common legal and factual

questions, which do not vary from one class member to another, and which may be

determined without reference to the individual circumstances of any class member,

include, but are not limited to the following:

             a.     Whether Defendant sent advertisements by facsimile promoting

      the commercial availability or quality of property, goods, or services;

             b.     Whether Group Exhibit A and other yet-to-be-discovered

      facsimiles sent by or on behalf of Defendant advertised the commercial

      availability or quality of property, goods or services;

             c.     The manner and method Defendant used to compile or obtain

      the list(s) of fax numbers to which the faxes contained in Group Exhibit A

      and other fax advertisements were sent;

             d.     Whether Defendant’s fax advertisements contained opt-out

      notices compliant with the TCPA;

             e.     Whether Defendant converted the fax machines of Plaintiffs and

      the members of the class and is liable to Plaintiffs and the members of the

      class for damages;

             f.     Whether Defendant invaded the privacy of Plaintiffs and the

      class and is liable to Plaintiffs and the members of the class for damages;

             g.     Whether Plaintiffs and the other class members should be

      awarded statutory damages;

             h.     Whether Plaintiffs and the other class members should be




                                           6
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 7 of 61 PageID 7238



      awarded actual damages;

             i.    Whether Plaintiffs and the other class members should be

      awarded punitive damages;

             j.    If the Court finds that Defendant willfully or knowingly violated

      the TCPA, whether the Court should exercise its discretion to increase the

      amount of the statutory damages award to an amount equal to not more than

      3 times the amount; and

             k.    Whether the Court should enjoin Defendant from faxing

      advertisements in the future.

      26.    Typicality of claims. Plaintiffs’ claims are typical of the claims of the

other class members, because Plaintiffs and all class members were injured by the

same wrongful practices. Plaintiffs and the members of the class were sent

Defendant’s advertisements by facsimile. Under the facts of this case, because the

focus is upon Defendant’s conduct, if Plaintiffs prevail on their claims, then the

other putative class members will prevail as well.

      27.    Adequacy of representation. Plaintiffs are adequate representatives of

the class because their interests do not conflict with the interests of the class.

Plaintiffs have retained counsel competent and experienced in complex class action

litigation, and TCPA litigation in particular, and Plaintiffs intend to vigorously

prosecute this action. Plaintiffs and their counsel will fairly and adequately protect

the interest of members of the class.

      28.    Prosecution of separate claims would yield inconsistent results. Even




                                          7
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 8 of 61 PageID 7239



though the questions of fact and law in this action are predominantly common to

Plaintiffs and the putative class members, separate adjudication of each class

member’s claims would yield inconsistent and varying adjudications. Such

inconsistent rulings would create incompatible standards for Defendant to operate

under if/when class members bring additional lawsuits concerning the same

unsolicited fax advertisements of if Defendant choose to advertise by fax again in

the future.

      29.       A class action is the superior method of adjudicating the common

questions of law or fact that predominate over individual questions. A class action is

superior to other available methods for the fair and efficient adjudication of this

lawsuit, because individual litigation of the claims of all class members is

economically unfeasible and procedurally impracticable. The likelihood of individual

class members prosecuting separate claims is remote, and even if every class

member could afford individual litigation, the court system would be unduly

burdened by individual litigation of such cases. Relief concerning Plaintiffs’ rights

under the laws herein alleged and with respect to the class would be proper.

                           COUNT I
         TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

      30.       Plaintiffs incorporate the preceding paragraphs as though fully set

forth herein.

      31.       Plaintiffs bring Count I on behalf of themselves and a class of similarly

situated persons against Defendant.

      32.       The TCPA prohibits the “use of any telephone facsimile machine,



                                             8
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 9 of 61 PageID 7240



computer or other device to send an unsolicited advertisement to a telephone

facsimile machine….” 47 U.S.C. § 227 (b) (1).

      33.    The TCPA defines “unsolicited advertisement” as “any material

advertising the commercial availability or quality of any property, goods, or services

which is transmitted to any person without that person’s express invitation or

permission.” 47 U.S.C. § 227 (a) (4).

      34.    The TCPA provides a private right of action as follows:

                    3.     Private right of action. A person may, if
             otherwise permitted by the laws or rules of court of a
             state, bring in an appropriate court of that state:

                          (A)    An action based on a violation of this
                    subsection or the regulations prescribed under this
                    subsection to enjoin such violation,

                           (B)     An action to recover for actual
                    monetary loss from such a violation, or to receive
                    $500 in damages for each such violation, whichever
                    is greater, or

                           (C)   Both such actions.

47 U.S.C. § 227 (b) (3).

      35.    The Court, in its discretion, may treble the statutory damages if it

determines that a violation was knowing or willful. 47 U.S.C. § 227 (b) (3).

      36.    Here, Defendant violated 47 U.S.C. § 227 (b) (1) (C) by sending

advertisements by facsimile (Group Exhibit A) to Plaintiffs and the other class

members without their prior express invitation or permission.

      37.    The TCPA requires that every advertisement sent by facsimile must

include an opt-out notice clearly and conspicuously displayed on the bottom of its



                                          9
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 10 of 61 PageID 7241



first page. 47 C.F.R. § 64.1200 (a) (4).

       38.    Defendant failed to include a clear and conspicuous opt-out notice on

the faxes in Group Exhibit A.

       39.    Facsimile advertising imposes burdens on recipients that are distinct

from the burdens imposed by other types of advertising. The required opt-out notice

provides recipients the necessary information to opt-out of future fax transmissions,

including a notice that the sender’s failure to comply with the opt-out request will

be unlawful. 47 C.F.R. § 64.1200 (a) (4).

       40.    Defendant’s failure to include such an opt-out notice on its fax

advertisements makes irrelevant any express consent or established business

relationship (“EBR”) that otherwise might have justified Defendant’s fax

advertising campaigns. 47 C.F.R. § 64.1200 (a) (4).

       41.    The TCPA is a strict liability statute and Defendant is liable to

Plaintiffs and the other class members even if their actions were negligent. 47

U.S.C. § 227 (b) (3).

       42.    If Defendant’s actions were knowing or purposeful, then the Court has

the discretion to increase the statutory damages up to 3 times the amount. 47

U.S.C. § 227 (b) (3).

       43.   Defendant is liable for the fax advertisements at issue because it sent

the faxes, caused the faxes to be sent, participated in the activity giving rise to or

constituting the violation, the faxes were sent on its behalf, or under general

principles of vicarious liability, including actual authority, apparent authority and




                                            10
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 11 of 61 PageID 7242



ratification.

       44.      Defendant’s actions damaged Plaintiffs and the other class members.

Receiving Defendant’s junk faxes caused the recipients to lose paper and toner

consumed in the printing of Defendant’s faxes. Moreover, the subject faxes used the

fax machines of Plaintiffs and the other class members. The subject faxes cost

Plaintiffs time, as Plaintiffs and their employees wasted their time receiving,

reviewing and routing Defendant’s illegal faxes. That time otherwise would have

been spent on Plaintiffs’ business activities. Defendant’s faxes unlawfully

interrupted Plaintiffs and the other class members’ privacy interests in being left

alone. Finally, the injury and property damage sustained by Plaintiffs and the other

class members from the sending of unlawful fax advertisements occurred outside

Defendant’s premises.

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, demand judgment in their favor and against Defendant as follows:

       A.       That the Court adjudge and decree that the present case may be

properly maintained as a class action, appoint Plaintiffs as the representative of the

class, and appoint Plaintiffs’ counsel as counsel for the class;

       B.       That the Court award $500.00 in statutory damages for each violation

of the TCPA;

       C.       That, if it finds Defendant willfully or knowingly violated the TCPA’s

faxing prohibitions, the Court exercise its discretion to increase the amount of the

statutory damages award to an amount equal to not more than 3 times the amount




                                           11
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 12 of 61 PageID 7243



(Plaintiffs request trebling);

      D.     That the Court enter an injunction prohibiting Defendant from

violating the TCPA; and

      E.     That the Court award costs and such further relief as the Court may

deem just and proper.

                                    COUNT II
                                   CONVERSION

      45.    Plaintiffs bring Count II on behalf of themselves and a class of

similarly situated persons against Defendants.

      46.    Defendant sent advertisements by facsimile to Plaintiffs and a class of

similarly-situated persons through assistance from FaxQom, USA Datalink, DMI

Marketing, 127 High Street, Rocket Messaging, or other intermediaries.

      47.    Plaintiffs each received at least two of Defendant’s unsolicited

advertisements by facsimile in 2009 or 2010.

      48.    Plaintiffs did not expressly invite or give permission to anyone to send

Group Exhibit A or any other advertisement from Defendant to Plaintiffs’ fax

machines.

      49.    On information and belief, Defendant sent advertisements by facsimile

to Plaintiffs and thousands of other persons.

      50.    Plaintiffs and the other class members owed no obligation to hide or

protect their fax machines from Defendant. Their fax machines are ready to send

and receive their urgent communications, private communications and business

information, not to receive Defendant’s advertisements.



                                         12
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 13 of 61 PageID 7244



       51.   By sending Plaintiffs and the other class members unsolicited faxes,

Defendant improperly and unlawfully converted their fax machines, toner and

paper to its own use. Defendant also converted Plaintiffs’ employees’ time to its own

use.

       52.   Immediately prior to the sending of the unsolicited faxes, Plaintiffs

and the other class members owned an unqualified and immediate right to

possession of their fax machines, paper, toner, and employee time.

       53.   By   sending    the    unsolicited   faxes,   Defendant    permanently

misappropriated the class members’ fax machines, toner, paper, and employee time

to Defendant’s own use. Such misappropriation was wrongful and without

authorization.

       54.   Defendant knew or should have known that its misappropriation of

paper, toner, and employee time was wrongful and without authorization.

       55.   Plaintiffs and the other class members were deprived of the use of the

fax machines, paper, toner, and employee time, which could no longer be used for

any other purpose. Plaintiffs and each class member thereby suffered damages as a

result of their receipt of unsolicited fax advertisements from Defendant.

       56.   Each of Defendant’s unsolicited fax advertisements effectively stole

Plaintiff’s employees’ time because multiple persons employed by Plaintiffs were

involved in receiving, routing, and reviewing Defendant’s unlawful faxes. Defendant

knew or should have known employees’ time is valuable to Plaintiff.




                                         13
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 14 of 61 PageID 7245



       57.    Defendant’s actions caused damages to Plaintiffs and the other

members of the class because their receipt of Defendant’s unsolicited fax

advertisements caused them to lose paper and toner as a result. Defendant’s actions

prevented Plaintiffs’ fax machines from being used for Plaintiffs’ business purposes

during the time Defendant was using Plaintiff’s fax machines for Defendant’s illegal

purpose. Defendant’s actions also cost Plaintiffs’ employees’ time, as Plaintiffs’

employees used their time receiving, routing, and reviewing Defendant’s illegal

faxes, and that time otherwise would have been spent on Plaintiffs’ business

activities.

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, demand judgment in their favor and against Defendant as follows:

       A.     That the Court adjudge and decree that the present case may be

properly maintained as a class action, appoint Plaintiffs as the representative of the

class, and appoint Plaintiffs’ counsel as counsel for the class;

       B.     That the Court enter judgment finding Defendant unlawfully

converted the fax machines of Plaintiffs and the members of the class and is liable

to Plaintiffs and the members of the class for damages arising from its conversion;

       C.     That the Court enter an injunction prohibiting Defendant from

engaging in conversion of Plaintiffs’ and the class members fax machines; and

       D.     That the Court award costs, including reasonable attorneys’ fees, and

such further relief as the Court may deem just and proper.




                                           14
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 15 of 61 PageID 7246



                                  COUNT III
                             INVASION OF PRIVACY

       58.   Plaintiffs bring Count III on behalf of themselves and a class of

similarly situated persons against Defendant.

       59.   Defendant sent advertisements by facsimile to Plaintiffs and a class of

similarly-situated persons through assistance from FaxQom, USA Datalink, DMI

Marketing, 127 High Street, Rocket Messaging, or other intermediaries.

       60.   Plaintiffs each received at least two of Defendant’s unsolicited

advertisements by facsimile in 2009 or 2010.

       61.   Plaintiffs did not expressly invite or give permission to anyone to send

Group Exhibit A or any other advertisement from Defendant to Plaintiffs’ fax

machines.

       62.   On information and belief, Defendant sent advertisements by facsimile

to Plaintiffs and thousands of other persons.

       63.   Plaintiffs and the other class members owe no obligation to protect

their fax machines from Defendant. Their fax machines are ready to send and

receive their urgent communications, private communications and business

information, not to receive Defendant’s unlawful advertisements.

       64.   By sending Plaintiffs and the other class members unsolicited faxes,

Defendant improperly and unlawfully converted their fax machines, toner and

paper to its own use. Defendant also converted Plaintiffs’ employees’ time to its own

use.




                                         15
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 16 of 61 PageID 7247



       65.    By sending Plaintiffs and the other class members unsolicited faxes,

Defendant intruded both physically and electronically into the private quarters of

Plaintiffs and the class members. Defendant’s faxes unlawfully interrupted

Plaintiffs and the other class members’ privacy interests and rights to seclusion and

to be left alone.

       66.    By so doing, Defendant invaded the privacy of Plaintiffs and the class.

       67.    Defendant knew or should have known that its invasion of Plaintiffs’

and the class members’ privacy was wrongful and without authorization.

       68.    Plaintiffs and the other class members were deprived of the use of

their phone lines, fax machines, paper, toner, and personal and business time,

which could no longer be used for any other purpose. Plaintiffs and each class

member thereby suffered damages, including mental and emotional distress, as a

result of their receipt of unsolicited fax advertisements from Defendant.

       69.    Defendant’s actions caused damages to Plaintiffs and the other

members of the class.

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, demand judgment in their favor and against Defendant as follows:

       A.     That the Court adjudge and decree that the present case may be

properly maintained as a class action, appoint Plaintiffs as the representatives of

the class, and appoint Plaintiffs’ counsel as counsel for the class;




                                           16
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 17 of 61 PageID 7248



      B.     That the Court enter judgment finding Defendant unlawfully invaded

the privacy of Plaintiffs and the members of the class and is liable to Plaintiffs and

the members of the class for damages arising from its invasion of privacy;

      C.     That the Court enter judgment awarding Plaintiffs and the class

members punitive damages in an amount sufficient to punish and deter Defendant;

      D.     That the Court enter an injunction prohibiting Defendant from

invading the privacy of Plaintiffs’ and the class members; and

      E.     That the Court award costs, including reasonable attorneys’ fees, and

such further relief as the Court may deem just and proper.

                                     Respectfully submitted,

                                     TECHNOLOGY TRAINING ASSOCIATES,
                                     INC., LARRY E. SCHWANKE, D.C. d/b/a
                                     BACK TO BASICS FAMILY CHIROPRACTIC,
                                     BAREWOOD OUTLET, INC., THOMAS
                                     SAVINO d/b/a WEBRX PHARMACY PALACE
                                     and RXPALACE.COM, and MERYMAN
                                     ENVIRONMENTAL, INC., individually and as
                                     the representatives of a class of similarly-
                                     situated persons

                                     By: s/ Phillip A. Bock

                                     Phillip A. Bock
                                     Robert M. Hatch
                                     Tod A. Lewis
                                     Jonathan B. Piper
                                     Bock, Hatch, Lewis & Oppenheim, LLC
                                     134 N. La Salle St., Ste. 1000
                                     Chicago, IL 60602




                                         17
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 18 of 61 PageID 7249




             GROUP EXHIBIT A
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 19 of 61 PageID 7250
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 20 of 61 PageID 7251
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 21 of 61 PageID 7252
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 22 of 61 PageID 7253
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 23 of 61 PageID 7254
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 24 of 61 PageID 7255
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 25 of 61 PageID 7256
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 26 of 61 PageID 7257
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 27 of 61 PageID 7258
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 28 of 61 PageID 7259
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 29 of 61 PageID 7260
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 30 of 61 PageID 7261
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 31 of 61 PageID 7262
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 32 of 61 PageID 7263
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 33 of 61 PageID 7264
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 34 of 61 PageID 7265
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 35 of 61 PageID 7266
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 36 of 61 PageID 7267
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 37 of 61 PageID 7268
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 38 of 61 PageID 7269
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 39 of 61 PageID 7270
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 40 of 61 PageID 7271
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 41 of 61 PageID 7272
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 42 of 61 PageID 7273
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 43 of 61 PageID 7274
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 44 of 61 PageID 7275
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 45 of 61 PageID 7276
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 46 of 61 PageID 7277
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 47 of 61 PageID 7278
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 48 of 61 PageID 7279
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 49 of 61 PageID 7280
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 50 of 61 PageID 7281
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 51 of 61 PageID 7282
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 52 of 61 PageID 7283
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 53 of 61 PageID 7284
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 54 of 61 PageID 7285
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 55 of 61 PageID 7286
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 56 of 61 PageID 7287
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 57 of 61 PageID 7288
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 58 of 61 PageID 7289
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 59 of 61 PageID 7290
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 60 of 61 PageID 7291
Case 8:13-cv-01592-AEP Document 258-1 Filed 11/15/19 Page 61 of 61 PageID 7292
